DECISION AND JUDGMENT ENTRY
On February 28, 2002, petitioner Sharon Murphy filed a complaint for a writ of procedendo seeking a judgment from this court ordering respondents, Judge Earl R. McGimpsey and Magistrate Bradley Sales of the Huron County Domestic Relations Court, to rule on petitioner's divorce action.
On March 5, 2002, respondents filed a timely motion to dismiss petitioner's complaint.  Respondents included a file stamped judgment entry adopting the Magistrate's decision granting the parties a divorce. Accordingly, petitioner's application for a writ of procedendo is found not well-taken and denied.
Melvin L. Resnick, J., James R. Sherck, J., and Mark L. Pietrykowski,P.J. concur.